DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/496980 filed on October 8, 2021 in which Claims 1-13 are presented for examination.

Status of Claims
Claims 1-13 are pending, of which claims 1-13 are rejected under Double Patenting.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and	 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the storage node" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the configuration information" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the corresponding redundancy group" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the same storage node" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the same storage node" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the same storage node" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the storage node" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. (twice on the same line)
Claim 6 recites the limitation "the corresponding storage node" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the storage node" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the storage node" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the storage node" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other storage nodes" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the load" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the unused capacity" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the communication band" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the number of control software" in Lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the storage node" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the storage node" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the storage node" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the corresponding redundancy group" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the storage node" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the storage node" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the storage node" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the other storage nodes" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the load" in Lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the unused capacity" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the communication band" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the storage node" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the storage node" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the added storage node" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the storage node" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the new storage node" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the other control software" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the other control software" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the storage node" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the load" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the unused capacity" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the communication band" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the other control software" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the configuration information" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the same redundancy group" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 6-13 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. US 10,083,100.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/496980
10,083,100 (15/910063)
1. A storage system including a plurality of storage nodes, and one or more storage devices which respectively provide a storage area, wherein the storage node comprises: one or more control software which read/write requested data from/into a corresponding storage area according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information required for reading/writing requested data from/into the corresponding storage area according to a request from the higher-level device, wherein a plurality of the control software are managed as a redundancy group, and the configuration information retained in each of the control software belonging to the same redundancy group is synchronously updated, and wherein the plurality of control software configuring the redundancy group are each deployed in respectively different storage nodes so as to distribute a load of each of the storage nodes.
1. A storage system including a plurality of storage nodes, wherein the storage node comprises: one or more storage devices which respectively provide a storage area; and one or more control software which read/write requested data from/into the corresponding storage device according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information required for reading/writing requested data from/into the corresponding storage device according to a request from the higher-level device, wherein a plurality of the control software are managed as a redundancy group, and the configuration information retained in each of the control software belonging to the same redundancy group is synchronously updated, and wherein the plurality of control software configuring the redundancy group are each deployed in respectively different storage nodes so as to distribute a load of each of the storage nodes.
4. The storage system according to claim 2, wherein at least one of the control software among the plurality of control software configuring the same redundancy group is set to a first status of receiving a request from the higher-level device, and the remaining control software belonging to the corresponding redundancy group are set to a second status of not receiving a request from the higher-level device, wherein the plurality of control software belonging to different redundancy groups are deployed in the same storage node, and wherein a deployment destination of each of the control software is determined so that the plurality of control software set to the first status are not deployed in the same storage node.
2. The storage system according to claim 1, wherein at least one of the control software among the plurality of control software configuring the same redundancy group is set to a first status of receiving a request from the higher-level device, and the remaining control software belonging to the corresponding redundancy group are set to a second status of not receiving a request from the higher-level device, wherein the plurality of control software belonging to different redundancy groups are deployed in the same storage node, and wherein a deployment destination of each of the control software is determined so that the plurality of control software set to the first status are not deployed in the same storage node to the extent possible.
6. The storage system according to claim 4, further comprising: a management unit which manages each of the control software in a cluster configured from a plurality of the storage nodes, wherein, upon removing the storage node or when the storage node is subject to a failure, the management unit switches, to the first status, any one of the control software in the second status belonging to the same redundancy group as the control software in the first status deployed in the corresponding storage node.
3. The storage system according to claim 2, further comprising: a management unit which manages each of the control software in a cluster configured from a plurality of the storage nodes, wherein, upon removing the storage node or when the storage node is subject to a failure, the management unit switches, to the first status, any one of the control software in the second status belonging to the same redundancy group as the control software in the first status deployed in the corresponding storage node.
7. The storage system according to claim 4, wherein the storage node comprises: a central processing unit which executes the control software; and a memory which is used as a work memory of the central processing unit, wherein, when there are a plurality of candidates of the control software to succeed processing of the control software set to the first status and deployed in the storage node that was reduced or subject to a failure, the management unit causes, among the plurality of candidates of the control software, the control software deployed in the storage node in which a current load of the central processing unit, a current unused capacity of the memory, and a currently available communication band of a network connected to the other storage nodes are respectively within a tolerance level of the load, the unused capacity and the communication band, to succeed the processing.
4. The storage system according to claim 3, wherein the storage node comprises: a central processing unit which executes the control software; and a memory which is used as a work memory of the central processing unit, wherein, when there are a plurality of candidates of the control software to succeed processing of the control software set to the first status and deployed in the storage node that was reduced or subject to a failure, the management unit causes, among the plurality of candidates of the control software, the control software deployed in the storage node in which a current load of the central processing unit, a current unused capacity of the memory, and a currently available communication band of a network connected to the other storage nodes are respectively within a tolerance level of the load, the unused capacity and the communication band, to succeed the processing.
8. The storage system according to claim 1, further comprising: a management unit which manages each of the control software in a cluster configured from a plurality of the storage nodes, wherein, with regard to the redundancy group in which the number of control software has decreased due to the reduction or failure of the storage node, the management unit activates new control software to substitute the control software which was deployed in the storage node that was reduced or subject to a failure in the storage node in which the control software belonging to the corresponding redundancy group has not been deployed.
5. The storage system according to claim 1, further comprising: a management unit which manages each of the control software in a cluster configured from a plurality of the storage nodes, wherein, with regard to the redundancy group in which the number of control software has decreased due to the reduction or failure of the storage node, the management unit activates new control software to substitute the control software which was deployed in the storage node that was reduced or subject to a failure in the storage node in which the control software belonging to the corresponding redundancy group has not been deployed.
9. The storage system according to claim 8, wherein the storage node comprises: a central processing unit which executes the control software; and a memory which is used as a work memory of the central processing unit, wherein, when there are a plurality of storage nodes which may become a deployment destination of the new control software, to become the substitute of the control software which was deployed in the storage node that was reduced or subject to a failure, the management unit causes, among the plurality of storage nodes, the storage node in which a current load of the central processing unit, a current unused capacity of the memory, and a currently available communication band of a network connected to the other storage nodes are respectively within a tolerance level of the load, the unused capacity and the communication band, to become the deployment destination of the new control software, to become the substitute of the control software which was deployed in the storage node that was reduced or subject to a failure.
6. The storage system according to claim 5, wherein the storage node comprises: a central processing unit which executes the control software; and a memory which is used as a work memory of the central processing unit, wherein, when there are a plurality of storage nodes which may become a deployment destination of the new control software, to become the substitute of the control software which was deployed in the storage node that was reduced or subject to a failure, the management unit causes, among the plurality of storage nodes, the storage node in which a current load of the central processing unit, a current unused capacity of the memory, and a currently available communication band of a network connected to the other storage nodes are respectively within a tolerance level of the load, the unused capacity and the communication band, to become the deployment destination of the new control software, to become the substitute of the control software which was deployed in the storage node that was reduced or subject to a failure.
10. The storage system according to claim 1, further comprising: a management unit which manages each of the control software in a cluster configured from a plurality of the storage nodes, wherein, when the storage node is added in the cluster, the management unit redeploys certain control software, which were deployed in other storage nodes in the cluster, to the added storage node
7. The storage system according to claim 1, further comprising: a management unit which manages each of the control software in a cluster configured from a plurality of the storage nodes, wherein, when the storage node is added in the cluster, the management unit redeploys certain control software, which were deployed in other storage nodes in the cluster, to the added storage node.
11. The storage system according to claim 1, further comprising: a management unit which manages each of the control software in a cluster configured from a plurality of the storage nodes, wherein, when the storage node is added in the cluster, the management unit generates a new redundancy group, deploys one of the control software, which belongs to the new redundancy group, to the new storage node, and deploys the other control software, which belong to the new redundancy group, to other storage nodes.
8. The storage system according to claim 1, further comprising: a management unit which manages each of the control software in a cluster configured from a plurality of the storage nodes, wherein, when the storage node is added in the cluster, the management unit generates a new redundancy group, deploys one of the control software, which belongs to the new redundancy group, to the new storage node, and deploys the other control software, which belong to the new redundancy group, to other storage nodes.
12. The storage system according to claim 11, wherein the storage node comprises: a central processing unit which executes the control software; and a memory which is used as a work memory of the central processing unit, wherein, when there are a plurality of storage nodes which may become a deployment destination of the other control software belonging to the new redundancy group, the management unit causes, among the plurality of storage nodes, the storage node in which a current load of the central processing unit, a current unused capacity of the memory, and a currently available communication band of a network connected to the other storage nodes are respectively within a tolerance level of the load, the unused capacity and the communication band, to become the deployment destination of the other control software belonging to the new redundancy group.
9. The storage system according to claim 8, wherein the storage node comprises: a central processing unit which executes the control software; and a memory which is used as a work memory of the central processing unit, wherein, when there are a plurality of storage nodes which may become a deployment destination of the other control software belonging to the new redundancy group, the management unit causes, among the plurality of storage nodes, the storage node in which a current load of the central processing unit, a current unused capacity of the memory, and a currently available communication band of a network connected to the other storage nodes are respectively within a tolerance level of the load, the unused capacity and the communication band, to become the deployment destination of the other control software belonging to the new redundancy group.
13. A control software deployment method of deploying, in a storage system including one or more storage devices and a plurality of storage nodes, one or more control software which read/write requested data from/into a corresponding storage area according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information required for reading/writing requested data from/into the corresponding storage area according to a request from the higher-level device, wherein a plurality of the control software are managed as a redundancy group, and wherein control software deployment method comprises: a first step of deploying each of the plurality of control software configuring the redundancy group in respectively different storage nodes so as to distribute a load of each of the storage nodes; and a second step of synchronously updating the configuration information retained in each of the control software belonging to the same redundancy group.
10. A control software deployment method of deploying, in a storage system including a plurality of storage nodes each equipped with one or more storage devices, one or more control software which read/write requested data from/into the corresponding storage device according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information required for reading/writing requested data from/into the corresponding storage device according to a request from the higher-level device, wherein a plurality of the control software are managed as a redundancy group, and wherein control software deployment method comprises: a first step of deploying each of the plurality of control software configuring the redundancy group in respectively different storage nodes so as to distribute a load of each of the storage nodes; and a second step of synchronously updating the configuration information retained in each of the control software belonging to the same redundancy group.









The claims of U.S. Patent No. US 10,083,100 B2 do not explicitly teach a storage area.
However, Uehara (US Patent Application 2016/0004615) teaches a storage area, in Paragraphs 192, 195 and 197.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 10,083,100 B2 with a storage area as taught by Gehani because a storage device is part of a storage area.


Claims 1, 4 and 15 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 8 and 15 of U.S. Patent No. US 10,621,060.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/496980
10,621,060 (16/133798)
1. A storage system including a plurality of storage nodes, and one or more storage devices which respectively provide a storage area, wherein the storage node comprises: one or more control software which read/write requested data from/into a corresponding storage area according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information required for reading/writing requested data from/into the corresponding storage area according to a request from the higher-level device, wherein a plurality of the control software are managed as a redundancy group, and the configuration information retained in each of the control software belonging to the same redundancy group is synchronously updated, and wherein the plurality of control software configuring the redundancy group are each deployed in respectively different storage nodes so as to distribute a load of each of the storage nodes.
1. A storage system including a plurality of storage nodes, comprising: one or more storage devices which respectively provide a storage area; and a storage node which runs one or more control software which read/write requested data from/into a corresponding storage device according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information for reading/writing requested data from/into the corresponding storage device according to a request from the higher-level device, and wherein, by manipulating the configuration information, a role of the control software of reading/writing data from/into the storage devices is succeeded by a plurality of control software.
4. The storage system according to claim 2, wherein at least one of the control software among the plurality of control software configuring the same redundancy group is set to a first status of receiving a request from the higher-level device, and the remaining control software belonging to the corresponding redundancy group are set to a second status of not receiving a request from the higher-level device, wherein the plurality of control software belonging to different redundancy groups are deployed in the same storage node, and wherein a deployment destination of each of the control software is determined so that the plurality of control software set to the first status are not deployed in the same storage node.
8. The storage system according to claim 7, wherein at least one of the control software among the plurality of control software belonging to the same redundancy group is set to a first status of processing a request from the higher-level device, and the remaining control software belonging to the corresponding redundancy group are set to a second status of not processing a request from the higher-level device.
13. A control software deployment method of deploying, in a storage system including one or more storage devices and a plurality of storage nodes, one or more control software which read/write requested data from/into a corresponding storage area according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information required for reading/writing requested data from/into the corresponding storage area according to a request from the higher-level device, wherein a plurality of the control software are managed as a redundancy group, and wherein control software deployment method comprises: a first step of deploying each of the plurality of control software configuring the redundancy group in respectively different storage nodes so as to distribute a load of each of the storage nodes; and a second step of synchronously updating the configuration information retained in each of the control software belonging to the same redundancy group.
15. A method of controlling a storage system including a plurality of storage nodes, wherein the storage system comprises: one or more storage devices which respectively provide a storage area; and a storage node which runs one or more control software which read/write requested data from/into the corresponding storage device according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information for reading/writing requested data from/into the corresponding storage device according to a request from the higher-level device, and wherein, by manipulating the configuration information, a role of the control software of reading/writing data from/into the storage devices is succeeded by a plurality of control software.























The claims of U.S. Patent No. US 10,621,060 B2 do not explicitly teach manipulating the configuration information, a role of the control software of reading/writing data from/into the storage devices is succeeded by a plurality of control software.
However, Uehara (US Patent 2016/0004615) teaches manipulating the configuration information, a role of the control software of reading/writing data from/into the storage devices is succeeded by a plurality of control software, in Paragraphs 192, 195 and 197.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 10,621,060 B2 with manipulating the configuration information, a role of the control software of reading/writing data from/into the storage devices is succeeded by a plurality of control software as taught by Uehara because a RAID configuration can be changed.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 11,144,415. This is a statutory double patenting rejection.



Prior Art Made of Record

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Kaneko et al. (U.S. Patent Application Publication No. 2015/0378848 A1) teaches storage configuration change.
Shinohara et al. (U.S. Patent Application Publication No. 2011/0191639 A1) teaches a storage area.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114